Citation Nr: 1226880	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  10-22 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, D.W. (appellant's daughter), and R.M.



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from June 1961 to July 1965 which included service aboard the USS Weiss APD-135 from August 1962 to July 1965.  The Veteran died in November 2008.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appellant, D.W. (the appellant's daughter), and R.M. testified before the undersigned Veterans Law Judge during a Board Videoconference hearing in November 2011.  A transcript of this proceeding has been associated with the claims file.  During this hearing the appellant submitted additional evidence along with a waiver of RO review.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

In a September 2009 correspondence, the appellant raised the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151, for the cause of the Veteran's death.  The June 2010 statement of the case (SOC) noted that the appellant had recently included an argument for benefits under 38 U.S.C.A. § 1151 in conjunction with her appeal for entitlement to service connection for the cause of the Veteran's death.  The SOC noted that this issue had never been addressed in a formal rating decision, that the matter had been forwarded to the appropriate division for development and a decision, and that the appellant would be notified in a separate letter of the information required to support her claim.  The appellant was sent a duty to assist letter regarding the 38 U.S.C.A. § 1151 claim in August 2010, however, to date, the claim was never adjudicated.  

In the November 2010 supplemental statement of the case (SSOC) the RO appears to adjudicate the 38 U.S.C.A. § 1151  claim.  Subsequently, during the November 2011 Board Videoconference hearing the appellant provided significant testimony regarding her claims for benefits under 38 U.S.C.A. § 1151.

It is "well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits, that a potential jurisdictional defect may be raised by the court or tribunal, sua sponte or by any party, at any stage in the proceedings, and, once apparent, must be adjudicated."  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).   Also, in Alleman v. Principi, 16 Vet. App. 253 (2002) aff'd  by the Federal Circuit at Alleman v. Principi,   349 F.3d 1368 (Fed. Cir. 2003), the Court stated that a Veteran who has been awarded benefits under 38 U.S.C. § 1151 is not considered to have been awarded service connection for the purpose of all ancillary benefits.  16 Vet. App. at 256 .  The Court went to great lengths to explain just how these types of claims (1151 vs. service connection) were distinguishable from one another.

VA regulations provide that an SSOC may not be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the Statement of the Case.  See 38 C.F.R. § 19.31(a) (2011).  Since the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151, for the cause of the Veteran's death was not included in the June 2010 SOC, it may not be adjudicated by the RO in an SSOC.  The Board finds that the 38 U.S.C.A. § 1151 issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran died in November 2008, approximately 43 year after leaving active duty service.  The death certificate lists the Veteran's immediate cause of death as septic shock with multi origin dysfunction syndrome as well as pneumonia (MRSA).  The death certificate also lists several significant conditions specifically morbid obesity, respiratory failure, diabetes mellitus, renal failure, and demand ischemia.  No autopsy was performed.  

The appellant is claiming, among other theories, that the Veteran's death was caused by his alleged exposure to herbicides while stationed  aboard the USS Weiss APD-135 off the coast of Vietnam and that this exposure contributed to the Veteran's diabetes mellitus which, in turn, contributed to his death.  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that a veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6) (2010).

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam area. The diseases listed at 38 C.F.R. § 3.309(e) include type II diabetes mellitus.

"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (U.S. Jan. 21, 2009), the Federal Circuit held that VA's interpretation of the phrase "served in the Republic of Vietnam" in 38 U.S.C.A. § 1116, to the effect that a veteran must set foot on Vietnamese soil, was entitled to deference by the courts.
The Board notes that, although type II diabetes mellitus is a disease which may be presumed to have resulted from herbicide exposure under the provisions of 38 C.F.R. § 3.309(e) , in order to establish a claim of entitlement to service connection for this disease based on herbicide exposure, there must also be evidence that the Veteran served in country in Vietnam for some portion of the applicable time period. 

Presently, there is no evidence documenting that the Veteran either served, or was ever present, in Vietnam during the applicable period.  However, the appellant has argued that he was present on a ship that entered the inland water ways, or "Brown Water" of Vietnam through service onboard the USS Weiss. 

VA regulations state that veterans who served aboard large ocean-going ships that operated in the offshore waters of the Republic of Vietnam are often referred to as "Blue Water" veterans because of the blue color of the deep offshore waters.  They are distinguished from "Brown Water" veterans who served aboard smaller river patrol and swift boats that operated on the brown-colored rivers, canals, estuaries, and delta areas making up the inland waterways of Vietnam.  "Brown Water" Navy and Coast Guard veterans receive the same presumption of herbicide exposure as veterans who served on the ground in Vietnam. VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.

Here, the Veteran's service personnel records confirm that he was stationed  aboard the USS Weiss APD-135 from August 1962 to July 1965.  The appellant has also submitted an internet article from Wikipedia indicating that the USS Weiss was in "Vietnamese waters" from February to March 1963, from August 25, 1964 to September 28, 1964, and again in November 1963.  On remand, VA should ask the U. S. Army & Joint Services Records Research Center (JSRRC) to verify whether the USS Weiss APD-135 served in the "Brown Water" of Vietnam during the Veteran's service aboard the ship (August 1962 to July 1965), specifically from February to March 1963, from August 25, 1964 to September 28, 1964, and again in November 1963 when the ship was allegedly in "Vietnamese waters."  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Adjudicate the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151, for the cause of the Veteran's death in a rating decision and provide the appellant notice of the decision along with her appellate rights.  The appellant should be specifically informed that if she disagrees with the determination, she must perfect an appeal on the issue within one year of notice thereof, if she wishes it to be certified to the Board.

2. Contact the JSRRC to verify whether the USS Weiss APD-135 served in the "Brown Water" of Vietnam during the Veteran's service aboard the ship (August 1962 to July 1965), specifically from February to March 1963, from August 25, 1964 to September 28, 1964, and again in November 1963 when the ship was allegedly in "Vietnamese waters."  All efforts to obtain such records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that such records do not exist or that further efforts to obtain such verification would be futile.

3. If, and only if, the JSRRC determines that the USS Weiss APD-135 did, in fact, serve in the "Brown Water" of Vietnam during the Veteran's service aboard the ship (August 1962 to July 1965), obtain a medical opinion as to whether it is at least as likely as not that the Veteran's diabetes mellitus contributed to his death.  Complete rationale for all opinions expressed must be provided.

4. After completion of the foregoing, readjudicate the claim.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


